Citation Nr: 0812776	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD) prior January 29, 
2007, and greater than 50 percent beginning January 29, 2007.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  Discharge documents show that he served in Vietnam 
from January 1969 to January 1970, and that he was awarded 
the Purple Heart medal and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada in which service connection for PTSD was 
granted and evaluated as 30 percent disabling, effective in 
May 2005.

The veteran testified before the undersigned Veterans Law 
Judge in February 2008.  A transcript of the hearing is 
associated with the claims file.

In April 2008, the veteran's case was advanced on the docket 
due to financial hardship.


FINDING OF FACT

The service connected PTSD is productive of total social and 
occupational impairment from May 16, 2005.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met beginning May 16, 2005.  38 U.S.C.A. § 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. § Part 4, 
§§ 4.1, 4.2, 4.3, 47, and 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein concerning the 
claim for a higher initial evaluation assigned for PTSD 
beginning the date of the grant of service connection, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal at 
this time is not prejudicial to the veteran.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was service-connected for PTSD in a November 2005 
rating decision.  The disability was evaluated as 30 percent 
disabling, effective in May 2005.  The veteran appealed the 
evaluation initially assigned.  In an August 2007 rating 
decision, the evaluation was increased to 50 percent, 
effective in January 2007.  From April 23, 2007 to June 26, 
2007, the veteran was afforded a temporary total evaluation 
for hospitalization in excess of 21 days for his service-
connected PTSD under 38 C.F.R. § 4.29.  However, effective 
June 27, 2007, the 50 percent evaluation was resumed.  The 
record thus presents two distinct time periods:  that prior 
to January 29, 2007, when the disability was evaluated as 30 
percent disabling, and that beginning January 29, 2007, when 
the disability was evaluated as 50 percent disabling.  The 30 
percent and 50 percent evaluations assigned have been 
confirmed and continued to the present.

Under the rating criteria, the veteran's service-connected 
PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R. Part 4 that is as follows:

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2006).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). A GAF score of 31 
to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relationships, judgment, thinking, or 
mood (e.g. avoids friends, neglects family, and is unable to 
work). A GAF score of 41 to 50 is indicative of serous 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

In February 2008, the veteran testified before the 
undersigned Veterans' Law Judge.  He described his life 
before his hospitalization in April 2007 as a struggle with 
everyday issues.  He was unable to work, unable to focus, was 
extremely paranoid and very angry.  He testified that he 
would fly off the handle in any kind of stressful or large 
public situation.  He described a very isolated life.  He 
stated that people were afraid of him, and many of his 
friends stopped returning his calls.  He reported being 
heavily medicated for depression since 2005 and of taking two 
other medications for psychotic episodes and mood, and to 
help him sleep.  Following his completion of the inpatient 
treatment, he stated he had begun to understand what was 
wrong with him, but he continued to have intrusive paranoid 
thoughts that made him fearful and apprehensive around 
people.  The medication helped him sleep, he testified, but 
he continued to have nightmares he described as horrific and 
intrusive thoughts he described as incredible.  He testified 
he had a couple of veteran friends, but that the rest of the 
people he had known throughout life no longer wished to deal 
with him.  He reported his PTSD symptoms had worsened, rather 
than gotten better.  

VA examination in September 2005 reflects a GAF of 45.  The 
veteran reported re-experiencing his stressors in distressing 
and intrusive memories, and nightmares of combat and soldiers 
who had died.  He reported symptoms of flashbacks of the 
soldiers who had died, irritability, sleep, exaggerated 
startle response and hypervigilance.  Triggers included 
helicopters, diesel, palm trees, oriental faces, jungle 
areas, shapes of certain buildings and vehicles.  He 
described being detached from all but a few friends, and 
having limited interest in life.  He described a sense of 
foreshortened future.  The report reflects a diagnosis of 
PTSD with alcohol and polysubstance abuse and dependence in 
remission.  The examiner commented that the veteran 
manifested fair to poor psychosocial functioning with anger 
being a problem, and fair to poor quality of life, staying to 
himself as much as he could.  The examiner opined the 
veteran's prognosis was poor.

In January 2007, the veteran again underwent VA examination.  
The diagnosis remained of PTSD and alcohol and polysubstance 
abuse and dependence in remission, but the GAF was measured 
at 34.  He reported increased symptoms of intrusive thoughts, 
nightmares and flashbacks with additional symptoms of 
outbursts of anger leading to violence and an inability to 
express feelings of warmth towards others.  He was observed 
to exhibited restricted range of affect.  The examiner 
commented that the veteran described deterioration in 
functioning from the September 2005 VA examination.  He had 
lost his job due to anger and violence, his wife was leaving 
him, and his house had been sold.  He reported no friends and 
that he stayed to himself.  He expressed that he wished he 
had died in Vietnam.  The examiner found psychosocial 
functioning to be poor, as was his quality of life.  
Prognosis remained poor.

VA treatment record show treatment for PTSD throughout the 
period of the claim, including with prescribed medication, 
therapy, and group therapy.  These records show that GAF 
scores remained predominantly in the range of 35-45 
throughout the entire period of time under appeal, with 
isolated readings in the 50-55 range occurring between 
February and April 2005.  In May 2006, the veteran's treating 
VA psychologist offered a statement noting that although the 
veteran benefited from supportive therapy, he continued to 
suffer from severe, chronic depression, anxiety, anger, 
irritability, labile mood swings, periodic nightmares and 
flashbacks, disillusionment, and social withdrawal resulting 
from his traumatic combat experiences in Vietnam.  The 
physician assigned a GAF of 35 and opined that due to the 
nature, severity, and chronicity of the veteran's PTSD, he 
could no longer maintain gainful employment or sustain 
effective social relationships.  The physician reiterated 
this opinion in September 2006.

In April 2007, the veteran's condition had deteriorated to 
the point he required inpatient treatment.  He was discharged 
in June 2007 with a GAF of 45.  

In November 2007, the veteran's treating VA psychologist 
proffered another statement, noting that he had reviewed the 
veteran's treatment records.  The physician described 
additional symptoms of insomnia, survivor guilt, and 
hypervigilance and opined that it remained his opinion that 
the veteran cannot maintain gainful employment, nor could he 
sustain effective social relationships.  He assigned a GAF of 
35 and indicated that the veteran's prognosis remained poor 
and his disability should be considered to be permanent.

Given the foregoing, a 100 percent evaluation is therefore 
warranted for the service-connected PTSD from the date of 
service connection.


ORDER

A 100 percent evaluation for PTSD is granted effective May 
16, 2005, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


